DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 07/13/2021. Claims 1-2, 4-12, and 14-22 remain pending. Claims 1, 4-5, 10, 12 and 17 are amended. Claims 3 and 13 are canceled. Claims 21 and 22 are newly added.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-2, 4-12, and 14-22 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:


“determining a communication profile of a user associated with the user device, wherein the communication profile of the user indicates an average sentence length of text associated with the user; 
comparing a portion of the communication to the average sentence length of the text; 
determining, based on the comparing, an author confidence value indicating a likelihood that the user caused the user device to provide the communication.” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim 10, the prior art of record (Thiagarajan Saravanan (US 2017/0118209 A1; hereinafter Saravanan) in view of Koster et al. (US 2020/0106885 A1; hereinafter Koster)) does not disclose:
“determining, during the communication session, an average sentence length of communications from the user device; 
comparing the average sentence length of the communications to a textual linguistic profile associated with the user; 
determining, based on the comparing, an author confidence value.” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim 17, the prior art of record (Thiagarajan Saravanan (US 
“determining an average sentence length of the communication; 

determining, based on the user communication profile and further based on a comparison between the average sentence length of the communication and linguistic tendency information of text associated with the first user, an author confidence value indicating a likelihood that the first user provided the communication.” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Saravanan teaches “the verification of on-line identities” ([0040], [0054], [0068-0069] and [0092]). Similarly, Koster teaches “analyzes an audio stream to identify a caller profile” ([0013], [0022], [0039] and [0049]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497